           Case 5:20-cr-00240-F Document 56-1 Filed 11/05/20 Page 1 of 5




                                      ATTACHMENT A


              Date                                         Event
   1         11/23        Motions1 to dismiss the indictment that do not rely upon
                          evidentiary materials outside the face of the indictment
   2         11/23        Motions pursuant to Rule 12(b)(3)(A) or (B) (defects in
                          instituting the prosecution or in the indictment)
   3         11/23        Motions seeking severance of defendants, or counts, under
                          Rule 14, or on any other basis
   4         12/11        Government to file report to the court as to the status of
                          discovery
   5         12/21        Responses to 1, 2, 3
                     Dates above are in 2020; dates below are in 2021.
   6       1/6 at 9:00    Status conference to address the status of discovery2
   7       1/6 at 9:00    Hearing on motions that are at issue
   8          1/15        Motions to dismiss that are based on materials outside the
                          face of the indictment
   9          1/15        Motions to suppress or exclude evidence (including
                          statements by defendants) or testimony as having been
                          obtained contrary to law3


       1
           Counsel are reminded of LCvR7.1, made applicable in this case by LCrR1.3, which
states, in pertinent part, that: “Each motion filed shall be a separate document, except where
otherwise allowed by law, these rules, or court order. A response to a motion may not also include
a motion or a cross-motion made by the responding party.” (emphasis added).
        2
           The presence of the defendants is not required.
        3
           Any motion to suppress shall set forth, with particularity, the items of evidence or
statement(s) to which the motion is addressed and shall set forth specific factual details to support
any claim that such evidence was unlawfully obtained. Any motion to suppress not containing
such specific information or any motion cast in conclusory or conjectural terms may be stricken.
Each motion to suppress must be accompanied by a memorandum of law setting forth the specific
legal ground upon which it is contended that any such item of evidence or statement was
unlawfully obtained.

                                                 1
           Case 5:20-cr-00240-F Document 56-1 Filed 11/05/20 Page 2 of 5




              Date                                          Event
  10          2/2         Responses to 8, 9
  11       3/2 at 2:00    Hearing on motions at issue
  12          6/1         Motions for James hearing
  13          6/7         Government disclosure pursuant to Rule 16(a)(1)(F)
                          (examinations and tests)
  14          6/7         Government expert disclosure pursuant to Rule 16(a)(1)(G)4
  15          6/21        Defense disclosure pursuant to Rule 16(b)(1)(B)
                          (examinations and tests)
  16          6/28        Defense expert disclosure pursuant to Rule 16(b)(1)(C)(i)
  17          7/12        Government to file summary of evidence (for James hearing
                          purposes only) that (1) a conspiracy existed, (2) the
                          declarant and the defendant were both members of the
                          conspiracy, and (3) the statements were made in the course
                          of and in furtherance of the conspiracy. Summary to
                          include, as to each defendant filing a James motion, the
                          evidence establishing the date by which the defendant
                          joined the conspiracy. The summary will also include, as
                          to each defendant filing a James motion, a compendium of
                          the defendant’s co-conspirator statements which the
                          government would propose to introduce into evidence.5

       4
            With respect to written summaries of proposed expert testimony, counsel for the
government and the defendants must be mindful that summaries must “describe the witnesses’
opinions, the bases and reasons for those opinions, and the witnesses’ qualifications.” Rule
16(a)(1)(G) and (b)(1)(C), Fed.R.Crim.P. Counsel should also be mindful that summaries of
proposed expert testimony “should cover not only written and oral reports, tests, reports, and
investigations, but any information that might be recognized as a legitimate basis for an opinion
under Federal Rule of Evidence 703, including opinions of other experts.” Advisory Committee
Notes to 1993 amendment to Rule 16, Fed.R.Crim.P. See also, United States v. Jackson, 51 F.3d
646, 651 (7th Cir. 1995). Cursory summaries of proposed expert testimony will not suffice. It
should also be borne in mind that Rule 16(a)(1) and (b)(1), and Rule 702 (with the resultant
gatekeeper responsibility), apply to “soft” as well as “hard” expert testimony, e.g., United States
v. Cruz, 363 F.3d 187 (2nd Cir. 2004).
        5
          If the government desires to withhold, for the time being, the actual identity of any person
whose identity is otherwise required by this order to be disclosed in the compendium, the

                                                  2
          Case 5:20-cr-00240-F Document 56-1 Filed 11/05/20 Page 3 of 5




             Date                                         Event
  18         7/12         Motions challenging the admissibility of expert testimony
                          under Daubert/Rule 702
  19         7/26         Responses to 18
  20          8/2         Application by government for inspection or disclosure of
                          returns or return information pursuant to 26 U.S.C.
                          § 6103(i)(1)
  21       8/5-6 at       James hearing and hearing on Daubert/Rule 702 motions
             9:00
  22         9/13         Application by government for use or disclosure pursuant to
                          26 U.S.C. § 6103(i)(4)
  23         9/13         Requested jury instructions and verdict forms6
  24         9/20         Motions in limine seeking to exclude evidence on any basis
                          not subject to an earlier deadline, or seeking a pretrial
                          determination that evidence is admissible7
  25         9/27         Objections to 23 and responses to 24


government shall file, not later than June 28, 2021, a motion seeking permission to do so. Any
such motion may be filed ex parte and under seal and shall clearly state (i) the factual basis on
which the government relies in seeking to temporarily withhold the identity information and (ii)
the reasons for which the government submits that temporary withholding of identity information
will not unduly impair the ability of the court or defendants’ counsel to discharge their respective
duties with respect to the determination of the issues before the court at the James hearing.
        The compendium need not repeat the contents of co-conspirator statements that are clearly
reflected in discovery materials provided to the defendants, as long as the materials relied upon
are appended to the compendium and the compendium specifically cites the relevant portion(s) of
the appended discovery materials. The compendium may be filed under seal (but not ex parte)..
        6
           Counsel shall provide to chambers, by way of the orders inbox, an electronic version of
requested instructions and verdict forms, in Microsoft Word format. Defendants’ proposed jury
instructions shall be accompanied by a statement as to whether the defendant waives jury trial as
to forfeiture issues. Proposed jury instructions must include an index. Each requested jury
instruction shall cite its legal authority, at the bottom of the instruction. The court strongly
urges the defendants to collaborate on jury instructions and to submit a joint set of proposed
jury instructions.
        7
           Motions in limine that disregard the advice set forth in Part G of the chambers rules of
the undersigned judge will likely be stricken in whole or in part.

                                                 3
           Case 5:20-cr-00240-F Document 56-1 Filed 11/05/20 Page 4 of 5




             Date                                           Event
  26          9/27        Rule 404(b) notices8
  27          9/27        Government to provide copies of charts, summaries and
                          demonstrative exhibits, including all items asserted to be
                          admissible wholly or in part on the basis of Rule 10069
  28         10/12        Defendants to provide copies of charts, summaries and
                          demonstrative exhibits, including all items asserted to be
                          admissible wholly or in part on the basis of Rule 100610
  29         10/12        Motions to take testimony by deposition (Rule 15)11
  30         10/12        All other motions not otherwise provided for in this
                          schedule (except motions as to which a clear showing is
                          made that the matter could not reasonably have been
                          anticipated prior to this deadline)
  31         10/15        All parties to provide thumb drives of trial exhibits to
                          opposing counsel
  32         10/18        Applications for subpoena pursuant to Rule 17(a) or (c)
  33         10/18        Production by government of Brady and Giglio material not
                          previously produced12
  34         10/18        Production by government of Jencks (18 U.S.C. § 3500)
                          material not previously produced13

       8
            Rule 404(b) notices filed on or before this date shall be treated presumptively as
“reasonable notice” within the meaning of Rule 404(b)(2)(A). The timeliness of any Rule 404(b)
notice given after this date may be challenged by motion filed as soon as practicable after the
notice is served.
        9
             See the Notice to Counsel filed this date.
        10
            See the Notice to Counsel filed this date.
        11
            This deadline does not apply where the need for the deposition was not known, and
could not reasonably have been known, prior to the deadline. In those instances in which the need
for the deposition was not known, and could not reasonably have been known, prior to the deadline,
the motion shall be filed as soon as reasonably possible after the need becomes known. The court
will give especially close scrutiny to the timeliness of motions filed less than thirty days before the
date the trial is set to begin.
        12
            The court expects, but does not direct, that the government will make reasonable efforts
to produce Brady and Giglio material as it is obtained.
        13
           The court recognizes that material that is not subject to production other than under

                                                  4
             Case 5:20-cr-00240-F Document 56-1 Filed 11/05/20 Page 5 of 5




                Date                                         Event
  35           10/18            Trial briefs, requested voir dire, and proposed summary of
                                the indictment
  36           10/19            Responses to 29, 30
  37           10/22            All parties to provide thumb drives of trial exhibits to the
                                Courtroom Deputy
  38         10/27 at           Final pretrial conference14 and preliminary conference with
              1:30              respect to jury instructions
  39         10/29 at           Hearing on pending motions
              1:30

  40          11/2/21          Jury selection and trial15




20-0240x003 (Chart of schedule events).docx




§ 3500 is not, strictly speaking, required to be produced before trial. Therefore, this schedule item
is precatory.
        14
            Lead trial counsel must attend this conference.
        15
            The court may, in its discretion, start the trial after a short interval after completion of
jury selection. Consequently, counsel should not assume that the trial will begin immediately
after jury selection.

                                                    5
